In a negligence action to recover damages for personal injuries, plaintiff appeals *857from an order of the Supreme Court, Westchester County, dated June 21, 1973, which denied his motion to strike defendants’ answer on the ground of their refusal to produce, for copying, /¡photographs of their vehicle. Order affirmed, without costs. Upon a proper' application, plaintiff may have an inspection of the photographs in issue. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.